DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2 – 3 of applicant’s remarks, filed 6/17/2021, with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.
The prior art does not teach the functionality of obtaining, at an engine controller, usage data associated with a period of operation of the engine, the engine controller having assigned thereto a first trust level; transmitting a first indication of the usage data from the engine controller to a first presentation device forming part of a first communication path, the first communication path having assigned thereto a second trust level lower than the first trust level; and transmitting a second indication of the usage data from the engine controller to a second presentation device forming part of a second communication path independent from the first communication path and having assigned thereto the second trust level; wherein the trust level of the first and second communication paths is elevated by having the usage data transmitted through the first and second independent communication paths.
The prior art does not teach the functionality of a first communication link, the first communication link having assigned thereto a first trust level; a second communication link independent from the first communication link and having assigned thereto the first trust level; and an engine controller coupled to the first and second communication links, respectively, the engine controller having assigned thereto a second trust level higher than the first trust level, the engine controller configured for monitoring usage data during operation of the engine; transmitting a first indication of the usage data over the first communication link; and transmitting a second indication of the usage data over the second communication link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181